DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Clemens on 2/2/22.
The application has been amended as follows: 
Regarding claim 24, in lines 16-20, please amend as such: “a multiplexing unit for selectively connecting proximal ends of cords in  a first of the groups to the first voltage generator, proximal ends of the cords in a second of the groups to the second voltage generator, and proximal ends of all other ones of the groups, as a third group, to the voltage measurement arrangement; and” 

Allowable Subject Matter
Claims 1-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, prior art does not disclose or suggest: “switching the multiplexing unit into a first configuration thereby applying the first alternating voltage to the proximal ends of the first group and applying the second alternating voltage to the proximal ends of the second group, and determining a first neutral point voltage between the proximal ends of the third group and the electrical reference potential; switching the multiplexing unit from the first configuration 
Regarding claim 19, prior art does not disclose or suggest: “wherein the detection device is adapted to perform the steps of switching the multiplexing unit into a first configuration thereby applying the first alternating voltage to the proximal ends of the first group and applying the second alternating voltage to the proximal ends of the second group, and determining a first neutral point voltage between the proximal ends of the third group and the electrical reference potential, switching the multiplexing unit from the first configuration into a second configuration thereby applying the first alternating voltage to the proximal ends of the second group and applying the second alternating voltage to the proximal ends of the third group, and determining a second neutral point voltage between the proximal ends of the first group and the electrical reference potential, and detecting the deterioration state of the suspension member arrangement based on the first and second neutral point voltages” in combination with all the limitations of claim 19.
Regarding claim 24, prior art does not disclose or suggest: “wherein the detection device is adapted to perform the steps of switching the multiplexing unit into a first configuration thereby applying the first alternating voltage to the proximal ends of the first group and applying the second alternating voltage to the proximal ends of the second group, and determining a first neutral point voltage between the proximal ends of the third group and the electrical reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/F.P/Examiner, Art Unit 2868         

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/12/22